Exhibit 10.1
FIRST AMENDMENT TO THE
APPROACH RESOURCES INC.
2007 STOCK INCENTIVE PLAN
     This First Amendment to the Approach Resources Inc. 2007 Stock Incentive
Plan (the “Amendment”) is made effective as of December 31, 2008, by Approach
Resources Inc., a Delaware corporation (“Approach”).
W I T N E S S E T H:
     WHEREAS, Approach established the Approach Resources Inc. 2007 Stock
Incentive Plan (the “Plan”) effective as of June 28, 2007; and
     WHEREAS, Approach now desires to amend the Plan for compliance with
Internal Revenue Code Section 409A and the Treasury Regulations issued
thereunder;
     NOW, THEREFORE, pursuant to the authority reserved in Section 14.1, the
Plan is amended as follows:
     1. Section 4.2 of the Plan is hereby amended by the addition of the
following sentence:
Notwithstanding the provisions of this Section 4.2, outstanding Awards and Award
Agreements shall be adjusted in accordance with (A) Sections 422 and 424 of the
Code and the regulations thereunder with respect to Incentive Stock Options and
(B) Section 409A of the Code and the regulations thereunder with respect to
Nonqualified Stock Options, SARs and, to the extent applicable, other Awards.
     2. Article V of the Plan is hereby amended by the addition of the following
sentence:
Notwithstanding the foregoing, Employees, Outside Directors and other
individuals or entities that provide services to Affiliates that are not
considered a single employer with Approach under Code Section 414(b) or Code
Section 414(c) shall not be eligible to receive Awards which are subject to Code
Section 409A until the Affiliate adopts this Plan as a participating employer in
accordance with Section 15.18.
     3. The second sentence of Section 7.1 of the Plan is hereby amended and
restated in its entirety as follows:
Nonqualified Stock Options may be granted only to Employees, Outside Directors
or other individuals or entities performing services for Approach or a
corporation or other type of entity in a chain of corporations or other entities
in which each corporation or other entity has a “controlling interest” in
another corporation or entity in the chain, starting with Approach and ending
with the corporation or other entity for which the Employee, Outside Director or
other individual or entity performs services.
     4. The first sentence of Section 8.1(b) of the Plan is hereby amended and
restated in its entirety as follows:
SARs may be granted only to Employees, Outside Directors or other individuals or
entities performing services for Approach or a corporation or other type of
entity in a chain of corporations or other entities in which each corporation or
other entity has a

 



--------------------------------------------------------------------------------



 



“controlling interest” in another corporation or entity in the chain, starting
with Approach and ending with the corporation or other entity for which the
Employee, Outside Director or other individual or entity performs services.
     5. The Plan is hereby amended by the addition of the following as
Section 15.18:
     15.18 Participating Affiliates. With the consent of the Committee, any
Affiliate that is not considered a single employer with Approach under Code
Section 414(b) or Code Section 414(c) may adopt the Plan for the benefit of its
Employees by written instrument delivered to the Committee before the grant to
the Affiliate’s Employees under the Plan of any Award subject to Code
Section 409A.
     6. Except as otherwise specifically set forth herein, all other terms and
conditions of the Plan shall remain in full force and effect.
     IN WITNESS WHEREOF, Approach has caused this Amendment to be executed on
its behalf by its duly authorized officer as of this the 31st day of December,
2008.

            APPROACH RESOURCES INC.
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive Officer             

2